Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 6 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7, 9-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Visteon Global Tech Inc. (EP 2365260A2 hereinafter “Visteon”) in view of Yamamoto (US 2012/0223519) and further in view of Yutaka (WO2015056764A1).
In regard to claims 1-4 and 21, Visteon discloses a block seal fitting assembly, comprising: 
a first block (Fig. 5, 110) having a first opening (Fig. 5, end closer to 130) formed therethrough; 
a sealing element (Fig. 6, seal element defined at 12.1 and 14.1); and 
a tube (Fig. 5, 102) including a first segment (Fig. 5, segment of 102 that extends through 110) extending through the first opening of the first block (Fig. 5), and an end portion of the first segment forming a sealing engaging surface of the tube engaging the sealing element (Fig. 6, surface of 102 that contacts the seal at 106),
wherein the first block includes a radially extending surface extended radially inwardly towards the first opening (Fig. 5, shoulder of 110 that axially contacts 102 defines a radially and inwardly extending surface),
wherein the seal engaging surface includes an axially projecting engaging feature configured to engage the sealing element (See image below, the axially projecting engaging feature is defined between the groove at 106 and the angled surface towards the bore of 102), wherein the axially projecting engaging feature includes a pointed edge formed at a distal end of the axially projecting engaging feature (See image below, a pointed edge is defined at the projecting engaging feature);
wherein the first block has an outer face on a side opposite to the radially extending surface of the first block (Fig. 3, wall 112 is an outer face of 110 that is on a side opposite of the radially extending surface of 110).

    PNG
    media_image1.png
    536
    837
    media_image1.png
    Greyscale

Visteon does not expressly disclose wherein the tube is bent to form a second segment and having arcuate bend portion that defines an angle greater than 0 and less than or equal to 90 degrees and intersecting central axes, wherein the second segment of the tube is supported on an outer face of the first block and the bend portion of the tube is spaced apart from the outer face of the first block, wherein the first block includes a chamfer, and wherein a diameter of the pointed edge is smaller than a diameter of the first opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Visteon such that pipe 102 is thicker and the diameter of the pointed edge is smaller than the diameter of the outer surface of the pipe and the diameter of the first opening of the block 110 which is similar to an opposite pointed edge of an opposite tube shown in the image above at 118 where the opposite tube has a thicker pipe section and a diameter of a pointed edge of the opposite tube is smaller than the diameter of the opposite tube, since this would allow for a thicker and stronger pipe section.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed smaller diameter of the pointed edge relative to the first opening of the block was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In the related field of pipe joints, Yamamoto teaches bending a pipe of a pipe joint to about 90 degrees (Fig. 1, bent pipe 12 and in [0057] discloses bending the pipe).
It would have been obvious to one having ordinary skill in the art to have modified the tube of Visteon to include a bent portion in order to have the advantage of reducing the number of parts to be joined and ease of managing numerous parts as taught by Yamamoto in [0057].
In the related field of pipe joints, Yutaka teaches a pipe joint having a chamfer contact between two flanges (Fig. 4, at 64 and 52).
It would have been obvious to one having ordinary skill in the art to have modified the sharp corners of the first block and the tube of Visteon to be inclined surfaces in order to have the advantage of reduced stress concentration as taught by Yutaka in page 2 paragraph 6 beginning with “Further, a contact surface…” of the English translation. Additionally, Yutaka discloses other variations of the contact surfaces shown in Fig. 2B and 5 that includes curved surfaces to reduce stress concentration. Further, the addition of a chamfer to the block of Visteon would increase the diameter of the first opening of the first block and have a diameter greater than the diameter of the pointed edge.
In regard to the recitation of “the second segment of the tube is supported on an outer face of the first block…the bend portion of the tube is spaced apart from the outer face of the first block” of claim 21 in lines 19-21, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the limitation in lines 19-21 of claim 21 are structural features from bending the pipe 80 as shown in Fig. 1 which have no mechanical function and the specification does not provide any criticality of those features. The critical feature of tube 80 is that it allows a 90-degree turn which is a structural feature taught by the prior art Yamamoto as mentioned above. Therefore, it would have been obvious to one having ordinary skill in the art to have modified Visteon in view of Yamamoto and Yutaka to have the second segment of the tube is supported on an outer face of the first block and the bend portion of the tube is spaced apart from the outer face of the first block in order to have the advantage of maximizing pipeline space by bending the pipes closer to the fitting. 
In regard to claim 5, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the first block includes an annular shoulder (Fig. 6, shoulder at 112) at an end of the first opening (Figs. 5 and 6), wherein the end portion of the first segment extends radially outwardly over the annular shoulder (Fig. 6, at the contact between 112 and the tube 102).  
In regard to claim 7, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the seal engaging surface of the first segment is disposed outside of the first opening of the first block (Fig. 6, surface at 106 of 102 is outside of 110).  
In regard to claim 9, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses a projecting portion of the first block is at least partially defined by the seal engaging surface of the tube (Fig. 6, projecting portion at 116 and is partially defined by the surface 106 similar to the applicant’s invention such that the sealing engaging surface is near the projecting portion).  
In regard to claim 10, Visteon and Yamamoto discloses block seal fitting assembly of Claim 9, and Visteon further discloses a second block having a recess (Fig. 6, block 118 and recess 124) configured to receive the projecting portion of the first block therein (Fig. 6, 124 receives 116).  
In regard to claim 11, Visteon and Yamamoto discloses block seal fitting assembly of Claim 10, and Visteon further discloses the second block includes a seal engaging surface configured to engage the sealing element (Fig. 6, surface at 128 and 131 of 118 that engages the seal), wherein the seal engaging surface of the second block faces towards the seal engaging surface of the tube (Fig. 6).  
In regard to claim 12, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the sealing element is annular in shape (Figs. 3 and 6, see Fig. 3 for a perspective view of the sealing element that shows it is annular in shape) and includes a metallic portion (Fig. 6, at 18.1 is the first seal portion and in [0008] discloses the first seal portion can be made of metal) and an elastomeric portion (Fig. 6, at 14.1 is the second seal portion and in [0008] discloses the second seal portion is made from an elastomer).

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claimed diameter of the pointed edges being smaller than a diameter of the first opening is critical and supported in the specification in paragraph [0038], however, paragraph [0038] is silent with regard to the diameter of the pointed edge relative to the first opening. The Examiner agrees that the pointed edge is a critical feature of the claimed invention, however, the pointed edge is taught by the prior art Visteon and the specification does not provide criticality of the relative dimension of the pointed edge having a diameter smaller than a diameter of the first opening which appears to be an arbitrary limitation from the drawings. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed smaller diameter of the pointed edge relative to the first opening of the block was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Visteon such that pipe 102 is thicker and the diameter of the pointed edge is smaller than the diameter of the outer surface of the pipe and the diameter of the first opening of the block 110 which is similar to an opposite pointed edge of an opposite tube shown in the image above at 118 where the opposite tube has a thicker pipe section and a diameter of a pointed edge of the opposite tube is smaller than the diameter of the opposite tube, since this would allow for a thicker and stronger pipe section.  
In response to applicant’s argument that the prior art Yamamoto does not disclose a second segment supported on an outer face of the first block and Yutaka is completely devoid of any disclosure of the a pipe being supported on an outer surface of a first block, however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Visteon teaches a first block, Yamamoto teaches a bent pipe, and Yutaka teaches a chamfer and the combination of Visteon, Yamamoto, and Yutaka would suggest to those of ordinary skill in the art a second segment of the tube is supported on an outer face of the first block. Further, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the limitation in lines 19-21 of claim 21 are structural features from bending the pipe 80 as shown in Fig. 1 which have no mechanical function, no unexpected result if bent away from the first block, and the specification does not provide any criticality of those features. The critical feature of tube 80 is that it allows a 90-degree turn which is a structural feature taught by the prior art Yamamoto. Therefore, it would have been obvious to one having ordinary skill in the art to have modified Visteon in view of Yamamoto and Yutaka to have the second segment of the tube is supported on an outer face of the first block and the bend portion of the tube is spaced apart from the outer face of the first block in order to have the advantage of maximizing pipeline space by bending the pipes closer to the fitting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679